         Case 1:21-cv-00280-RC Document 14-6 Filed 02/17/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 XIAOMI CORPORATION, et al.,

                                Plaintiffs,

                        v.                                         Case No. 1:21-cv-00280-RC

 DEPARTMENT OF DEFENSE, et al.,

                                Defendants.


                                     [PROPOSED] ORDER

               Upon consideration of Plaintiffs’ motion for a preliminary injunction, it is this

_____ day of ____________, 2021, hereby

               ORDERED that the motion is GRANTED, and Defendants are thereby enjoined

from enforcing or implementing the Department of Defense’s designation of Plaintiff Xiaomi

Corporation as Communist Chinese military company, and the resulting restrictions on

transactions in, and possession of, Xiaomi securities or derivatives of those securities, pursuant to

Executive Order 13959.

  SO ORDERED.



  Dated: ________________

                                                 _______________________________

                                                 The Honorable Rudolph Contreras
                                                 United States District Judge
